PER CURIAM.
The verdict of the jury was in favor of the plaintiffs. However, no judgment was entered on the' verdict. The minute or docket entry which appears in the transcript does not constitute a final judgment from which an appeal may be taken. State v. Henderson, 493 S.W.2d 31, 32[1] (Mo.App.1973) and authorities there cited. Anno. 73 A.L.R.2d 250 at p. 302. The docket entry merely summarized procedural steps which were taken on the day of the trial including the appearances, selection of the jury, opening statements, the offering of evidence, in-trial motions, the arguments, and the contents of the verdict. This court has no jurisdiction of this premature appeal. Peacock v. City of Dexter, 530 S.W.2d 272 (Mo.App.1975, Springfield District.)
The appeal is dismissed.
All concur.